ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Alliance Roofing & Sheet Metal, Inc.          )      ASBCA No. 59663
                                              )
Under Contract No. N40080-12-D-0494           )

APPEARANCES FOR THE APPELLANT:                       Lawrence M. Prosen. Esq.
                                                     Daniel P. Broderick, Esq.
                                                      Thompson Hine LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Ellen M. Evans, Esq.
                                                      Senior Trial Attorney

    OPINION BY ADMINISTRATIVE JUDGE MELNICK ON APPELLANT'S
                 MOTION FOR RECONSIDERATION

       Appellant, Alliance Roofing & Sheet Metal, Inc. (Alliance), has filed a timely
motion for reconsideration of the Board's 4 May 2015 decision denying the appeal.
Alliance had elected to conduct the appeal under the Board's Accelerated Procedure
(Rule 12.3). The government has submitted a response and Alliance has replied.

       Alliance had been awarded a contract to provide roofing work and sought
increased costs it claimed to have incurred complying with a direction from the
United States Navy to provide a manufacturer's warranty that exceeded contract
requirements. The Board denied the appeal because Alliance failed to prove that it
incurred any extra costs as a result of the Navy's direction.

       In evaluating a motion to reconsider, an examination is performed into whether
the motion is based upon newly discovered evidence, mistakes in the findings of fact,
or errors of law. "Reconsideration is not intended to provide a party with the
opportunity to reargue its position." Robinson Quality Constructors, ASBCA
No. 55784, 09-2 BCA ~ 34, 171 at 168,911. Alliance contends that the government
never challenged the validity of its costs and that it "provided a record establishing a
reasonable probability of damages," which it suggests shifts to the Board the duty to
"determine with a reasonable approximation the amount of damages incurred by
Alliance" (app. mot. at 8-9).
       Alliance is rearguing its case or advancing new arguments not made before. It
does not present newly discovered evidence, or demonstrate errors in either fact
finding or law. Accordingly, the motion is denied.

      Dated: 6 August 2015


                                             ~t~
                                             MARK A. MELNICK
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals


I concur



RICHARD SHACKLEFORD
Administrative Judge
Vice Chairman
Armed Services Board
of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59663, Appeal of Alliance
Roofing & Sheet Metal, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                         2